 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”), by and among Quanta Services,
Inc., a Delaware corporation (“Employer” or “the Company”), and Kenneth W.
Trawick (“Employee”), is hereby entered into as of this 1st day of June, 2004.

R E C I T A L S

     A. As of the date of this Agreement, Employer is engaged primarily in the
business of specialty electrical contracting for electric utilities,
telecommunications and cable television providers, and transportation,
commercial and industrial customers.

     B. Employee is employed hereunder by Employer in a confidential
relationship wherein Employee, in the course of Employee’s employment with
Employer, has and will continue to become familiar with and aware of non-public
information of Employer, including but not limited to, Employer’s customers,
specific manner of doing business, including the processes, techniques and trade
secrets utilized by Employer, and future plans with respect thereto
(collectively, “Confidential Information”), all of which has been and will be
established and maintained at great expense to Employer; this information is a
trade secret and constitutes the valuable goodwill of Employer.

A G R E E M E N T S

     In consideration of the mutual promises, terms, covenants and conditions
set forth herein and the performance of each, the parties hereto hereby agree as
follows:

     1. Employment and Duties.

     (a) Employer hereby employs Employee as President-Telecom and Cable
Division of Employer. As such, Employee shall have responsibilities, duties and
authority reasonably accorded to and expected of a President-Telecom and Cable
Division of Employer and will report directly to the Chief Executive Officer of
Employer. Employee hereby accepts this employment upon the terms and conditions
herein contained and, subject to Paragraph 1(c) hereof, agrees to devote
Employee’s time, attention and efforts to promote and further the business of
Employer.

     (b) Employee shall faithfully adhere to, execute and fulfill all reasonable
policies established by the Board of Directors of Employer (the “Board”).

-1-



--------------------------------------------------------------------------------



 



     (c) Employee shall not, during the term of his employment hereunder, be
engaged in any other business activity pursued for gain, profit or other
pecuniary advantage if such activity interferes with Employee’s duties and
responsibilities hereunder. The foregoing limitations shall not be construed as
prohibiting Employee from making personal investments in such form or manner as
will neither require Employee’s services in the operation or affairs of the
companies or enterprises in which such investments are made nor violate the
terms of paragraph 4 hereof.

     2. Compensation. For all services rendered by Employee, Employer shall
compensate Employee as follows:

     (a) Base Salary. The base salary payable to Employee shall be $300,000 per
year, payable on a regular basis in accordance with Employer’s standard payroll
procedures but not less than monthly. On at least an annual basis, the
management and/or Board will review Employee’s performance and may make
increases to such base salary if, in its discretion, any such increase is
warranted. Such recommended increase would, in all likelihood, require approval
by the Board or a duly constituted committee thereof.

     (b) Incentive Bonus Plan. Employee shall participate in Employer’s
Management Incentive Bonus Plan for the fiscal year ending December 31, 2004.
The maximum bonus for which Employee will be eligible pursuant to such plan will
be one hundred percent (100%) of Employee’s base salary. Employee will
participate in future incentive bonus plans as determined by the Board or a duly
constituted committee thereof.

     (c) Restricted Stock. Employer shall issue to Employee $100,000 worth of
restricted common stock of the Company pursuant to the Company’s 2001 Stock
Incentive Plan, as amended from time to time, which shall vest in equal
installments over three years beginning on May 28, 2005. The number of shares of
restricted stock to be issued will be determined using the closing price for the
Company’s common stock as quoted on the New York Stock Exchange on the date the
issuance is approved by the Compensation Committee of the Board of Directors of
the Company.

     (d) Living Expenses. Employer will reimburse Employee for the reasonable
cost of renting an apartment in Houston, Texas.

     (e) Executive Perquisites, Benefits, and Other Compensation. Employee shall
be entitled to receive additional benefits and compensation from Employer in
such form and to such extent as specified below:

     (i) Payment of all premiums for coverage for Employee and Employee’s
dependent family members under health, hospitalization, disability, dental, life
and other insurance plans that Employer may have in effect from time to time.

-2-



--------------------------------------------------------------------------------



 



     (ii) Reimbursement for all business travel and other out-of-pocket expenses
reasonably incurred by Employee in the performance of Employee’s services
pursuant to this Agreement. Employee shall appropriately document, in reasonable
detail, all reimbursable expenses upon submission of any request for
reimbursement, and in a format and manner consistent with Employer’s expense
reporting policy.

     (iii) Employer shall provide Employee with other executive perquisites as
may be available to or deemed appropriate for Employee by the Board and Employee
shall be eligible to participate in all other Employer-wide employee benefits as
available from time to time at a level generally consistent with that of other
peer employees of Employer.

     3. [Intentionally left blank.]

     4. Non-Competition.

     (a) Employee hereby agrees that Employee will not (without Employer’s
consent), during the period of Employee’s employment with Employer, and for a
period of one (1) year following the date Employee ceases to be employed by
Employer or any direct or indirect subsidiary of Employer, for any reason
whatsoever, directly or indirectly, for himself or on behalf of or in
conjunction with any other person, persons, company, partnership, corporation or
business of whatever nature:

     (i) engage, as an officer, director, shareholder, owner, partner, joint
venturer or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor or as a sales representative, in any specialty
electrical contracting business for electric utilities, telecommunications and
cable television providers, and transportation, commercial and industrial
customers, within the United States or within 100 miles of any other geographic
area in which Employer or any of Employer’s direct or indirect subsidiaries
conducts business, including any territory serviced by Employer or any of its
subsidiaries (the “Territory”);

-3-



--------------------------------------------------------------------------------



 



     (ii) call upon any person who is, at that time, within the Territory, an
employee of Employer (including the subsidiaries thereof) for the purpose or
with the intent of enticing such employee away from or out of the employ of
Employer (including the direct or indirect subsidiaries thereof);

     (iii) call upon any person or entity that is, at that time, or that has
been, within one (1) year prior to that time, a customer of Employer (including
the direct or indirect subsidiaries thereof) within the Territory for the
purpose of soliciting or selling products or services in direct competition with
Employer or any subsidiary of Employer within the Territory; or

     (iv) call upon any prospective acquisition candidate, on Employee’s own
behalf or on behalf of any competitor, which candidate was, to Employee’s actual
knowledge after due inquiry, either called upon by Employer (including the
direct or indirect subsidiaries thereof) or for which Employer made an
acquisition analysis, for the purpose of acquiring such entity.

     Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Employee from acquiring as an investment not more than two percent (2%)
of the capital stock of a competing business, whose stock is traded on a
national securities exchange or over-the-counter.

     (b) Because of the difficulty of measuring economic losses to Employer as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to Employer for which it would have no
other adequate remedy, Employee agrees that the foregoing covenant may be
enforced by Employer in the event of breach by him, by injunctions and
restraining orders.

     (c) It is agreed by the parties that the foregoing covenants in this
Paragraph 4 impose a reasonable restraint on Employee in light of the activities
and business of Employer (including Employer’s direct and indirect subsidiaries)
on the date of the execution of this Agreement and the current plans of Employer
(including Employer’s direct and indirect subsidiaries); but it is also the
intent of Employer and Employee that such covenants be construed and enforced in
accordance with the changing activities, business and locations of Employer
(including Employer’s direct and indirect subsidiaries) throughout the term of
this Agreement, whether before or after the date of termination of the
employment of Employee. For example, if,

-4-



--------------------------------------------------------------------------------



 



during the term of this Agreement, Employer (including Employer’s direct and
indirect subsidiaries) engages in new and different activities, enters a new
business or establishes new locations for its current activities or business in
addition to or other than the activities or business enumerated under the
Recitals above or the locations currently established therefor, then Employee
will be precluded from soliciting the customers or employees of such new
activities or business or from such new location and from directly competing
with such new business within 100 miles of its then-established operating
location(s) through the term of this Agreement.

          It is further agreed by the parties hereto that, in the event that
Employee shall cease to be employed hereunder, and shall enter into a business
or pursue other activities not in competition with Employer (including
Employer’s direct and indirect subsidiaries), or similar activities, or business
in locations the operation of which, under such circumstances, does not violate
clause (a)(i) of this Paragraph 4, and in any event such new business,
activities or location are not in violation of this Paragraph 4 or of employee’s
obligations under this Paragraph 4, if any, Employee shall not be chargeable
with a violation of this Paragraph 4 if Employer (including Employer’s direct
and indirect subsidiaries) shall thereafter enter the same, similar or a
competitive (i) business, (ii) course of activities or (iii) location, as
applicable.

     (d) The covenants in this Paragraph 4 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, temporal or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that the court deems reasonable, and the
Agreement shall be reformed in accordance therewith.

     (e) All of the covenants in this Paragraph 4 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Employee against Employer, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Employer of such covenants.

     (f) Notwithstanding any other provision of this Agreement, if Employee’s
employment is terminated by Employer for other than good cause, then no
non-competition provision shall be enforceable for any period of time during
which or for which the Employee is not receiving or has not received severance
compensation.

     (g) Employee and Employer acknowledge and agree that it would be difficult
to measure any damages caused to Employer that might result

-5-



--------------------------------------------------------------------------------



 



from any breach by Employee of any of the promises set forth in Paragraph 4 of
this Agreement, and that, in any event, money damages would be an inadequate
remedy for any such breach. Accordingly, Employee acknowledges and agrees that
if he breaches or threatens to breach, any of the promises set forth in
Paragraph 4 of this Agreement, Employer shall be entitled, in addition to all
other remedies that it may have, to equitable relief, including a temporary
restraining order, preliminary injunction, permanent injunction, and/or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to Employer. Accordingly, Employer and Employee hereby
consent to the jurisdiction and venue of the District Court of Harris County,
Texas, for any and all claims arising out of, or to enforce the terms of,
Paragraph 4 of this Agreement.

     5. Place of Performance. Nothing contained herein shall be deemed to
require Employee to relocate from Employee’s present residence to another
geographic location in order to carry out Employee’s duties and responsibilities
under this Agreement.

     6. Term; Termination; Rights on Termination. The term of this Agreement
shall begin on the date hereof and continue for three (3) years (the “Term”),
and, unless terminated sooner as herein provided, shall continue thereafter on a
year-to-year basis on the same terms and conditions contained herein in effect
as of the time of renewal. This Agreement and Employee’s employment may be
terminated in any one of the following ways:

     (a) Death. The death of Employee shall immediately terminate this Agreement
with no severance compensation due to Employee’s estate.

     (b) Disability. If, as a result of incapacity due to physical or mental
illness or injury, Employee shall have been absent from Employee’s full-time
duties hereunder for four (4) consecutive months, then thirty (30) days after
receiving written notice (which notice may occur before or after the end of such
four (4) month period, but which shall not be effective earlier than the last
day of such four (4) month period), Employer may terminate Employee’s employment
hereunder provided Employee is unable to resume Employee’s full-time duties at
the conclusion of such notice period. Also, Employee may terminate Employee’s
employment hereunder if his health should become impaired to an extent that
makes the continued performance of Employee’s duties hereunder hazardous to
Employee’s physical or mental health or life, provided that Employee shall have
furnished Employer with a written statement from a qualified doctor to such
effect and provided, further, that, at Employer’s request made within thirty
(30) days of the date of such written statement, Employee shall submit to an
examination by a doctor selected by Employer who is reasonably acceptable to
Employee or Employee’s doctor and such doctor shall have concurred in the
conclusion of Employee’s doctor. In the event this Agreement is terminated as a
result of

-6-



--------------------------------------------------------------------------------



 



Employee’s disability, Employee shall receive from Employer, in a lump-sum
payment due within ten (10) days of the effective date of termination, the base
salary at the rate then in effect for whatever time period is remaining under
the Term of this Agreement or for one (1) year, whichever amount is greater.

     (c) Good Cause; Good Reason. Employer may terminate the Agreement ten
(10) days after delivery of written notice to Employee for good cause, which
shall be: (1) Employee’s willful, material and irreparable breach of this
Agreement; (2) Employee’s gross negligence in the performance or intentional
nonperformance or inattention continuing for ten (10) days after receipt of
written notice of need to cure of any of Employee’s material duties and
responsibilities hereunder; (3) Employee’s willful dishonesty, fraud or material
misconduct with respect to the business or affairs of Employer; (4) Employee’s
conviction of a felony crime; or (5) chronic alcohol abuse or illegal drug abuse
by Employee. In the event of a termination for good cause, as enumerated above,
Employee shall have no right to any severance compensation.

Employee may terminate his employment under this Agreement ten (10) days after
delivery of written notice to Employer for “good reason”, which shall exist if,
within twelve (12) months following a “Change in Control of Employer” (as
defined in Paragraph 13 below), Employee (i) is offered a Lesser Position (as
defined below), or (ii) is required to relocate in violation of Paragraph 5 of
this Agreement. “Lesser Position” shall mean a new position or a change in the
Employee’s position, which, compared with Employee’s position with Employer
immediately prior to the Change in Control, (i) offers a lower level of
compensation (including base salary, fringe benefits and target bonuses under
any corporate-performance based bonus or incentive programs), or (ii) materially
reduces Employee’s duties or level of responsibility. In the event of such a
termination of his employment, Employee shall be entitled to receive severance
benefits as provided in Paragraph 13(d) below.

     (d) Without Good Cause. At any time after the commencement of employment,
either Employee or Employer may, without good cause, terminate this Agreement
and Employee’s employment, effective thirty (30) days after written notice is
provided to the other party. Should Employee be terminated by Employer without
good cause during the Term, Employee shall receive from Employer, in a lump-sum
payment due on the effective date of termination, the base salary at the rate
then in effect for whatever time period is remaining under the Term of this
Agreement or for one (1) year, whichever amount is greater. If Employee resigns
or otherwise terminates Employee’s employment without cause pursuant to this
Paragraph 6(d), Employee shall receive no severance compensation.

-7-



--------------------------------------------------------------------------------



 



     (e) Change in Control of Employer. In the event of a Change in Control
during the Term, refer to Paragraph 13 below.

          Upon termination of this Agreement for any reason provided above,
Employee shall be entitled to receive all compensation earned and all benefits
and reimbursements due through the effective date of termination. Additional
compensation subsequent to termination, if any, will be due and payable to
Employee only to the extent and in the manner expressly provided above or in
Paragraph 13 hereof. All other rights and obligations of Employer and Employee
under this Agreement shall cease as of the effective date of termination, except
that Employer’s obligations under Paragraph 10 hereof and Employee’s obligations
under Paragraphs 4, 7, 8, 9, 11 and 17 hereof shall survive such termination in
accordance with their terms.

          If termination of Employee’s employment arises out of Employer’s
failure to pay Employee on a timely basis the amounts to which he is entitled
under this Agreement or as a result of any other material breach of this
Agreement by Employer, as determined by a court of competent jurisdiction or
pursuant to the provisions of Paragraph 17 below, Employer shall pay all amounts
and damages to which Employee may be entitled as a result of such material
breach, including interest thereon and all reasonable legal fees and expenses
and other costs incurred by Employee to enforce Employee’s rights hereunder.

     7. Return of Company Property. All records, designs, patents, business
plans, financial statements, manuals, memoranda, lists and other property
delivered to or compiled by Employee by or on behalf of Employer, or its
representatives, vendors or customers that pertain to the business of Employer
shall be and remain the property of Employer, and be subject at all times to its
discretion and control. Likewise, all correspondence, reports, records, charts,
advertising materials, and other similar data pertaining to the business,
activities or future plans of Employer that is collected by Employee shall be
delivered promptly to Employer without request by it upon termination of
Employee’s employment.

     8. Inventions. Employee shall disclose promptly to Employer any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, that are conceived or made by Employee,
solely or jointly with another, during the period of employment or within one
(1) year thereafter, and that are directly related to the business or activities
of Employer and that Employee conceives as a result of Employee’s employment by
Employer. Employee hereby assigns and agrees to assign all of Employee’s
interests therein to Employer or its nominee. Whenever requested to do so by
Employer, Employee shall execute any and all applications, assignments or other
instruments that Employer shall deem necessary to apply for and obtain Letters
Patent of the United States or any foreign country or to otherwise protect
Employer’s interest therein.

-8-



--------------------------------------------------------------------------------



 



     9. Trade Secrets. Employee agrees that he will not, during or after the
Term of this Agreement with Employer, disclose the specific terms of Employer’s
or its subsidiaries’ relationships or agreements with its significant vendors or
customers or any other significant and material trade secret of Employer or its
subsidiaries, whether in existence or proposed, to any person, firm,
partnership, corporation or business for any reason or purpose whatsoever other
than in the course of performing Employee’s duties hereunder.

     10. Indemnification. In the event Employee is made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by Employer
against Employee), by reason of the fact that Employee is or was performing
services under this Agreement, then Employer shall indemnify Employee against
all expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by Employee in connection
therewith. In the event that both Employee and Employer are made a party to the
same third-party action, complaint, suit or proceeding, Employer agrees to
engage competent legal representation, and Employee agrees to use the same
representation, provided that if counsel selected by Employer shall have a
conflict of interest that prevents such counsel from representing Employee,
Employee may engage separate counsel and Employer shall pay all attorneys’ fees
of such separate counsel. Further, while Employee is expected at all times to
use Employee’s best efforts to faithfully discharge his duties under this
Agreement, Employee cannot be held liable to Employer for errors or omissions
made in good faith where Employee has not exhibited gross, willful or wanton
negligence or misconduct or performed criminal and fraudulent acts that
materially damage the business of Employer.

     11. No Prior Agreements. Employee hereby represents and warrants to
Employer that the execution of this Agreement by Employee and his employment by
Employer and the performance of Employee’s duties hereunder will not violate or
be a breach of any agreement with a former employer, client or any other person
or entity. Further, Employee agrees to indemnify Employer for any claim,
including but not limited to attorneys’ fees and expenses of investigation, by
any such third party that such third party may now have or may hereafter come to
have against Employer based upon or arising out of any noncompetition agreement,
invention or secrecy agreement between Employee and such third party which was
in existence as of the date of this Agreement.

     12. Assignment; Binding Effect. Employee understands that Employer has
selected him for employment on the basis of Employee’s personal qualifications,
experience and skills. Employee, therefore, shall not assign all or any portion
of Employee’s performance under this Agreement. Subject to the preceding two
(2) sentences and the express provisions of Paragraph 13 below, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

-9-



--------------------------------------------------------------------------------



 



     13. Change in Control.

     (a) Employee understands and acknowledges that Employer may be merged or
consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of Employer hereunder or
that Employer may undergo another type of Change in Control. In the event such a
merger or consolidation or other Change in Control is initiated prior to the end
of the Term, then the provisions of this Paragraph 13 shall be applicable.

     (b) In the event of a pending Change in Control wherein Employer and
Employee have not received written notice at least five (5) business days prior
to the anticipated closing date of the transaction giving rise to the Change in
Control from the successor to all or a substantial portion of Employer’s
business and/or assets that such successor is willing as of the closing to
assume and agree to perform Employer’s obligations under this Agreement in the
same manner and to the same extent that Employer is hereby required to perform,
then such Change in Control shall be deemed to be a termination of this
Agreement by Employer without good cause during the Term and (i) the
noncompetition provision of Paragraph 4 shall not apply; (ii) Employee shall
receive from Employer, in a lump-sum payment due on the effective date of such
termination, an amount equal to three times the sum of (A) the Employee’s annual
Base Salary and (B) the higher of (x) the highest annual bonus paid to Employee
under the Company’s Annual Incentive Plan in effect on the date hereof or a
direct predecessor thereto or replacement thereof, for the past three fiscal
years and (y) the Employee’s annual bonus paid or payable, including any bonus
or portion thereof which has been earned but deferred, under the Company’s
Annual Incentive Plan in effect on the date hereof or a direct predecessor
thereto or replacement thereof (and annualized for any fiscal year during which
the Employee was employed for less than 12 full months), for the most recently
completed or current fiscal year during the Term; and (iii) until the third
anniversary of the effective date of such termination, Employee and, if
applicable, Employee’s dependents shall be eligible for participation in and
shall receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Employer and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
(collectively, “Employer Welfare Programs”) to the extent applicable generally
to other peer executives of Employer and its affiliated companies at the same
after-tax cost to Employee as if Employee was employed by Employer, but in no
event shall such Employer Welfare Programs provide Employee with benefits that
are less favorable, in the aggregate, than the most favorable of such Employer
Welfare Programs in effect for Employee at any time during the 120-day period
immediately preceding the date of such termination; provided,

-10-



--------------------------------------------------------------------------------



 



however, if Employer is unable to provide Employee and/or, if applicable, any of
Employee’s dependents, with any benefits to which Employee or such dependent is
entitled pursuant to the terms of this Section 13(b)(iii) under any of the
Employer Welfare Programs, Employer shall at its cost provide such benefit at a
level no less favorable to Executive than would have been provided under the
Employer Welfare Programs under another plan or arrangement, including an
individual policy purchased by Employer for Employee or such dependent(s).
Employee agrees that if any benefit to be provided under the Employer Welfare
Programs is subject to the provisions of Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”), Employee
shall make a timely COBRA election to continue such benefit under COBRA during
the applicable COBRA continuation period and Employer shall reimburse Employee
for the amount of the COBRA premiums, if any, required to be paid by Employee
for such coverage.

     (c) For purposes of applying Paragraph 6 hereof under the circumstances
described in (b) above, the effective date of termination will be the closing
date of the transaction giving rise to the Change in Control and all
compensation, reimbursements and lump-sum payments due Employee must be paid in
full by Employer at or prior to such closing.

     (d) In the event that a successor in a pending Change in Control gives
notice pursuant to Paragraph 13(b) that it will assume Employer’s obligations
under this Agreement and at the time of or within twelve (12) months following
such Change in Control Employee either (i) terminates this Agreement for good
reason (as defined in Paragraph 6(c) of this Agreement) or (ii) is terminated by
Employer other than for good cause (as defined in Paragraph 6(c) of this
Agreement), then effective as of the date of such termination, (A) the
noncompetition provisions of Paragraph 4 shall no longer apply; (B) Employee
shall receive from Employer, in a lump-sum payment due on the effective date of
such termination, an amount equal to three times the sum of (1) the Employee’s
annual Base Salary and (2) the higher of (x) the highest annual bonus paid to
Employee under the Company’s Annual Incentive Plan in effect on the date hereof
or a direct predecessor thereto or replacement thereof, for the past three
fiscal years and (y) the Employee’s annual bonus paid or payable, including any
bonus or portion thereof which has been earned but deferred, under the Company’s
Annual Incentive Plan in effect on the date hereof or a direct predecessor
thereto or replacement thereof (and annualized for any fiscal year during which
the Employee was employed for less than 12 full months), for the most recently
completed or current fiscal year during the Term and (C) until the third
anniversary of the effective date of such termination, Employee and, if
applicable, Employee’s dependents shall be eligible for participation in and
shall receive all benefits under welfare benefit plans, practices, policies and

-11-



--------------------------------------------------------------------------------



 



programs provided by the Employer and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
(collectively, “Employer Welfare Programs”) to the extent applicable generally
to other peer executives of Employer and its affiliated companies at the same
after-tax cost to Employee as if Employee was employed by Employer, but in no
event shall such Employer Welfare Programs provide Employee with benefits that
are less favorable, in the aggregate, than the most favorable of such Employer
Welfare Programs in effect for Employee at any time during the 120-day period
immediately preceding the date of such termination; provided, however, if
Employer is unable to provide Employee and/or, if applicable, any of Employee’s
dependents, with any benefits to which Employee or such dependent is entitled
pursuant to the terms of this Section 13(b)(iii) under any of the Employer
Welfare Programs, Employer shall at its cost provide such benefit at a level no
less favorable to Executive than would have been provided under the Employer
Welfare Programs under another plan or arrangement, including an individual
policy purchased by Employer for Employee or such dependent(s). Employee agrees
that if any benefit to be provided under the Employer Welfare Programs is
subject to the provisions of Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”), Employee shall
make a timely COBRA election to continue such benefit under COBRA during the
applicable COBRA continuation period and Employer shall reimburse Employee for
the amount of the COBRA premiums, if any, required to be paid by Employee for
such coverage.

     (e) A “Change in Control” shall be deemed to have occurred if:

     (i) any person or entity, other than Employer or an employee benefit plan
of Employer, acquires directly or indirectly the Beneficial Ownership (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended) of
any voting security of Employer and immediately after such acquisition such
person or entity is, directly or indirectly, the Beneficial Owner of voting
securities representing fifty percent (50%) or more of the total voting power of
all of the then-outstanding voting securities of Employer; or

     (ii) the following individuals no longer constitute a majority of the
members of the Board: (A) the individuals who, as of the closing date of
Employer’s initial public offering, constitute the Board (the “Original
Directors”); (B) the individuals who thereafter are elected to the Board and
whose election, or nomination for election, to the Board was

-12-



--------------------------------------------------------------------------------



 



approved by a vote of at least two-thirds (2/3) of the Original Directors then
still in office (such directors becoming “Additional Original Directors”
immediately following their election); and (C) the individuals who are elected
to the Board and whose election, or nomination for election, to the Board was
approved by a vote of at least two-thirds (2/3) of the Original Directors and
Additional Original Directors then still in office (such directors also becoming
“Additional Original Directors” immediately following their election); or

     (iii) the stockholders of Employer shall approve a merger, consolidation,
recapitalization or reorganization of Employer, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction that would
result in at least seventy five percent (75%) of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being Beneficially Owned by at least seventy
five percent (75%) of the holders of outstanding voting securities of Employer
immediately prior to the transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or

     (iv) the stockholders of Employer shall approve a plan of complete
liquidation of Employer or an agreement for the sale or disposition by Employer
of all or a substantial portion of Employer’s assets (i.e., fifty percent (50%)
or more of the total assets of Employer).

     (f) “Lesser Position” shall mean a new position or a change in the
Employee’s Position, which, compared with Employee’s Position with Employer
immediately prior to the Change in Control, (i) offers a lower level of
compensation (including base salary, fringe benefits and target bonuses under
any corporate-performance based bonus or incentive programs), or (ii) materially
reduces Employee’s duties or level of responsibility, or (iii) requires Employee
to relocate his principal residence.

     (g) Employee shall be reimbursed by Employer or its successor for all
excise taxes that Employee incurs under Section 4999 of the Internal Revenue
Code of 1986, as amended, as a result of any Change in Control. In addition,
Employee shall be reimbursed by Employer or its successor for all federal, state
and local income taxes and additional excise taxes attributable to the payment
pursuant to the preceding sentence and the payment pursuant

-13-



--------------------------------------------------------------------------------



 



to this sentence. Such amount will be due and payable by Employer or its
successor within ten (10) days after Employee delivers a written request for
reimbursement accompanied by a copy of Employee’s tax return(s) showing the
excise tax actually incurred by Employee. Such amount shall not be subject to
offset or reduction for any amount owed or claimed to be owed to Employer or its
successor by Employee. If not paid within ten (10) days from date of demand, the
amount due under this subsection shall bear interest at the maximum non-usurious
rate allowed by law from the date of demand to the date of payment.

     14. Complete Agreement. This Agreement supersedes any other agreements or
understandings, written or oral, between Employer and Employee, and Employee has
no oral representations, understandings or agreements with Employer or any of
its officers, directors or representatives covering the same subject matter as
this Agreement. This written Agreement is the final, complete and exclusive
statement and expression of the agreement between Employer and Employee and of
all the terms of this Agreement, and it cannot be varied, contradicted or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a written
instrument signed by a duly authorized officer of Employer and Employee, and no
term of this Agreement may be waived except by a written instrument signed by
the party waiving the benefit of such term

     15. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

     
To Employer:
  Quanta Services, Inc.
1360 Post Oak Boulevard, Suite 2100
Houston, Texas 77056
Attention: General Counsel
 
   
To Employee:
  Kenneth W. Trawick
1850 Laster Road
Chipley, FL 32428

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either party may
change the address for notice by notifying the other party of such change in
accordance with this paragraph

     16. Severability, Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
paragraph headings herein are for reference purposes only and are not intended
in any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.

-14-



--------------------------------------------------------------------------------



 



     17. Arbitration. Except as provided in Paragraph 4(g) of this Agreement,
any unresolved dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three (3) arbitrators in Houston, Texas, in accordance with the National
Rules of the American Arbitration Association for the Resolution of Employment
Disputes in effect on the date of the event giving rise to the claim or the
controversy. The arbitrators shall not have the authority to add to, detract
from or modify any provision hereof nor to award punitive damages to any injured
party. The arbitrators shall have the authority to order back-pay, severance
compensation, vesting of options or restricted stock (or cash compensation in
lieu of vesting of options or restricted stock), reimbursement of costs,
including those incurred to enforce this Agreement, and interest thereon in the
event the arbitrators determine that Employee was terminated without disability
or good cause, as defined in Paragraphs 6(b) and 6(c) hereof, respectively, or
that Employer has otherwise materially breached this Agreement. A decision by a
majority of the arbitration panel shall be final and binding. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction. The direct
expense of any arbitration proceeding shall be borne by Employer.

     18. Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of Texas.

     19. Counterparts. This Agreement may be executed simultaneously in two
(2) or more counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            QUANTA SERVICES, INC.


 
      By:   /s/ JOHN R. COLSON         Name:   John R. Colson        Title:  
Chief Executive Officer        EMPLOYEE
      /s/ KENNETH W. TRAWICK       Kenneth W. Trawick           

-16-